Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I (method of treating tauopathies) and the species of Alzheimer’s disease in the reply filed on 7/26/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant's election with traverse of SEQ ID NO: 12 in the reply filed on 7/26/22 is acknowledged.  The traversal is on the ground(s) that SEQ ID NO: 12 and 14 are “substantially identical”.  This is not found persuasive because whether or not the sequences are substantially identical does not address the reasoning set forth in the Restriction Requirement. Briefly, even if substantially identical, the sequences are not identical and each sequence requires its own specific search. As evidence of this, the rejections set forth below in no way address anticipation/obviousness of pseudo-phosphorylated peptides, represented by the S->D or S->E difference between SEQ ID NOs: 12 and 14. Thus, while identity might be substantial, so too are the differences, such that it amounts to a search burden supporting the restriction.
The requirement is still deemed proper and is therefore made FINAL. However, upon further consideration, the species restriction between SEQ ID NOs: 12 and 94 is withdrawn and these two species will be examined as the elected species.

Claims 1-20 are pending. Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. This election was made without traverse in the reply filed 7/26/22.
Claims 3 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/26/22. 

Claims 1-2, 4, and 6-14 are under examination.

Claim Interpretation
Claim 1 lists sections a-d, with each section containing two peptides. However, these peptides pairs are listed in the alternative as are the four sections. Thus, it is clear that the section identifiers are not placing any additional limitations that would not be present if all eight sequences were listed in a single list of alternatives.

Claim Objections
Claim 1 is objected to because of the following informalities:  SEQ ID NO: 94 contains a typo at residue “262”, which should be “S” instead of “X” as found in the sequence listing.  Appropriate correction is required.

Claim 10 objected to because of the following informalities:  “said tauopathy” should be “said other tauopathy” to clearly find antecedent basis in claim 1.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  line 1 states “wherein said wherein said”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The entire text of claim 14 already exists in claim 1 and so cannot provide any further limitation.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 2, 4, and 6-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
These claims are indefinite as described below. In one interpretation, these claims inappropriately broaden the claim by allowing additional amino acids as part of the peptide, which contradicts the limitations of claim 1 that the peptide “consists” of a specific sequence. A peptide consisting of “the amino acid sequence of”, e.g., SEQ ID NO: 12, no longer consists of that amino acid sequence if linked to additional amino acids.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, and 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires administration of an immunogenic peptide “whose amino acid sequence consists of the amino acid sequence of”, e.g., SEQ ID NO: 12. The use of the phrase “consisting of” generally excludes any additional elements (MPEP §2111.03(II)). However, claim 2 allows this peptide to be linked to additional amino acids.
In one interpretation, claims such as claim 2 violate §112(d) by broadening the scope of the independent claim; see above.
In another interpretation, the phrase “consisting of” does not actually prevent additional amino acids from being added. In this interpretation, the “immunogenic peptide” is merely an administrative label, noting that this particular portion of a larger construct contains only certain amino acids, but allows for the addition of any number of other amino acids, such as an immunogenic carrier or even additional residues from tau; see below. 
MPEP § 2173.02 (II) states that one of the purposes of examination under 35 USC § 112, second paragraph is to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, No. 01-1092 (Fed. Cir. May 9, 2001) (unpublished). If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). In this case, the use of “consisting of” while adding additional elements in dependent claims that would normally be excluded by such language makes it unclear to the artisan the metes and bounds of the claims.
Therefore, claims 1-2, 4, and 6-14 are indefinite.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2, 4, 6-8, and 10-14is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sigurdsson (US 20080050383; A003 on IDS 11/5/20).
	Regarding claim 1, Sigurdsson teaches treating Alzheimer’s disease (AD) in a subject by administering a tau protein or its immunogenic epitopes (abstract). Sigurdsson teaches one such epitope (peptide) is SEQ ID NO: 14 (paragraphs 36-37), which is identical to instant SEQ ID NO: 94 including the phosphorylation of serine at position 23. As Sigurdsson teaches this fragment in isolation of surrounding residues, Sigurdsson fairly teaches a peptide consisting of instant SEQ ID NO: 94 and administering this immunogenic tau peptide to a subject to treat Alzheimer’s disease. Sigurdsson teaches the purpose of such administration is to elicit antibodies (example 7, vaccine administration) and so the amount taught in Sigurdsson was necessarily sufficient to elicit an active immune response in said subject. As this is the mechanism by which the immunogenic peptide treats AD, this response necessarily provided said subject with AD treatment.
	It is further noted that Sigurdsson teaches administering the whole of tau as an immunogenic therapeutic to treat AD (abstract). This includes where the protein is phosphorylated at residue 262 (paragraph 33). The effects of such administration are described above and anticipated by Sigurdsson for the same reason. Because of the indefinite nature of the claims, one interpretation allows for the whole of tau to be administered within the scope of the claim. The tau protein contains the sequence IGSTENLHKQPG phosphorylated at S3; this section of tau may be considered an immunogenic tau peptide which consists of instant SEQ ID NO: 12. The additional residues of tau may be considered as additional to this immunogenic peptide as allowed by, e.g., claim 2. An immunogenic carrier may be additional amino acids and it enhances the immunogenicity of the first peptide (instant specification paragraph 43). As Sigurdsson teaches these additional phosphorylated sequences are also immunogenic, these sequences would fall within a reasonable interpretation of an “immunogenic carrier”, which are allowed under one interpretation of the claims. The instant specification does not define a peptide while an ordinary definition is “two or more amino acids linked in a chain” (Google; form 892). Thus, the full protein meets the limitations of a peptide as well as is reasonably interpreted as the linking of multiple peptides and/or carriers as described. 
	Regarding claim 2, the instant specification lists a helper T-cell epitope as an example of an “immunogenic carrier” (paragraph 43). Sigurdsson teaches linking the peptide to a helper T-cell epitope (claim 34), anticipating the limitations of the instant claim.
	Regarding claim 4, the indefiniteness of the use of “consists” is described above as is the rationale for Sigurdsson anticipating an immunogenic tau peptide consisting of SEQ ID NO: 12.
	Regarding claim 6, Sigurdsson anticipates SEQ ID NO: 94 as described above.
	Regarding claim 7, Sigurdsson teaches administration with an adjuvant (paragraph 53). As “before, after, or concurrent with” represents all possible times to include an adjuvant, the inclusion of an adjuvant in Sigurdsson inherently falls within one of those time frames.
	Regarding claim 8, Sigurdsson teaches administering more than one immunogenic peptide, e.g., paragraph 53. Sigurdsson teaches the tau fragment 379-408 [P-ser396,404] (paragraph 74), which is identical to instant SEQ ID NO: 82 (paragraph 17) and thus anticipates the claim.	
Regarding claim 10, while this claim limits the “other tauopathies”, it does not exclude Alzheimer’s disease; treating AD is anticipated as above.
Regarding claim 11, the claim is directed to results that flow from the administration itself. Administering the same compound to the same person for the same reason will necessarily achieve the same results, whether or not those results are articulated in the prior art. MPEP § 2112 (II) states "there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)."  Furthermore, Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) makes clear that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products.
Further, Sigurdsson teaches the method reduces the biochemical and histologic symptoms of the disease (paragraph 57), which includes tau aggregates (paragraphs 98; 100; 111).
Regarding claim 12, this is also a result stemming from the active step and so is anticipated as above. Further, Sigurdsson teaches the method reduces pathological tau aggregates, including smaller aggregates which are the precursor to “late stage neurofibrillary tangles” (paragraph 116).
Regarding claim 13, this is also a result stemming from the active step and so is anticipated as above. Further, Sigurdsson teaches the method slows progression of behavioral impairments (paragraphs 98; 116).
Regarding claim 14, these limitations are contained in claim 1 and addressed above.
Therefore, claims 1-2, 4, 6-8 and 10-14 are anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, and 6-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sigurdsson (US 20080050383; A003 on IDS 11/5/20) in view of Biopeptek (form 892).
These claims are discussed and anticipated as above and incorporated herein. Sigurdsson teaches immunogenic carriers for the peptide as well as their purpose in promoting a B-cell response (paragraph 39, but Sigurdsson does not teach the carrier is KLH.
Biopeptek teaches KLH is one of the “most common carriers” for stimulating T-helper cells to help induce a B-cell response.
It would have been obvious to one of ordinary skill at the time of the invention to substitute one known, effective carrier for another known, effective carrier, particularly in light of the teachings of Biopeptek that using KLH in this manner was “common”.
Therefore, claims 1-2, 4, and 6-14 would have been obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649